Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145833                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 145833
                                                                    COA: 296631
                                                                    Oakland CC: 2009-225570-FC
  JOHNNY ALLEN HARRIS,
           Defendant-Appellant.

  _________________________________________/

         On November 7, 2013, this Court heard oral argument on the application for leave
  to appeal the July 19, 2012 judgment of the Court of Appeals. On order of the Court, the
  application is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting
  leave to appeal, we VACATE the July 19, 2012 judgment of the Court of Appeals and we
  again REMAND this case to that Court. In this Court’s April 18, 2012 order, we
  concluded that “[t]he trial court impermissibly allowed Dr. Carrie Ricci to testify that the
  complainant was the victim of child sexual abuse and trial counsel was ineffective for
  failing to object to this evidence.” Our April 18, 2012 order remanded this case to the
  Court of Appeals to “determine whether the defendant was prejudiced by the admission
  of the doctor’s diagnosis and whether the defendant is entitled to a new trial.” On
  remand, the Court of Appeals erred by focusing on whether the complainant’s “testimony
  alone was sufficient to sustain Harris’s conviction.” On remand, we DIRECT the Court
  of Appeals to determine whether the defendant was prejudiced by the admission of the
  doctor’s diagnosis under both the plain error test articulated in People v Carines, 460
  Mich 750, 763-764 (1999), and the ineffective assistance of counsel standard. People v
  Toma, 462 Mich 281, 302-303 (2000), quoting People v Mitchell, 454 Mich 145, 167
  (1997). See, also, Strickland v Washington, 466 US 668, 694; 104 S Ct 2052; 80 L Ed 2d
  674 (1984) (“The result of a proceeding can be rendered unreliable, and hence the
  proceeding itself unfair, even if the errors of counsel cannot be shown by a
  preponderance of the evidence to have determined the outcome.”).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2013
           t1218
                                                                               Clerk